DETAILED ACTION
This action is responsive to applicant’s Request for Continued Examination (RCE) filed on 10/20/2021. In the RCE, the applicant includes an amendment to claim 1, revises claim 18 and remarks relevant to the Final Office action mailed on 7/20/2021. The following is a detailed Office action including examiner’s discussion in the rejection section regarding the newly added limitations to independent claim 1. This action is NON-FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,120,057 (the ‘057 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
	The following is the current status of the claims relative to the patent claims: 
Claim 1 is amended, claim 3 is canceled, claims 2 and 4-16 are original and claims 17-18 are new. Thus claims 1-2 and 4-18 are pending in this application, among those claims 1 and 14 are independent.
Prior Art
Claims 1-2 and 4-18 are examined based on the following reference:
US Publication No. 2006/0255358 to Shum (“Shum”).
US Patent No. 6,917,059 to Uemura (“Uemura”).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b)  the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.	Claims 1-2, 4-8, 10-13 and 17 are rejected under 102(b) as being anticipated by Shum. 	

Claim 1:
A semiconductor light emitting element comprising: 
Shum discloses: “The present invention relates generally to light emitting diodes (LEDs).” Shum at para. [0001]. In one embodiment, Shum teaches a semiconductor light emitting element as shown in Fig. 18a, reproduced below:

    PNG
    media_image1.png
    356
    560
    media_image1.png
    Greyscale

a first conductive type semiconductor layer;
In Fig. 18a, Shum discloses a first n-type semiconductor layer 1098. Shum discloses: “….thick dielectric layers 1101 and 1102 are formed upon p-layer 1097 and n-layer 1098, respectively.” Shum at paragraph [0155]. Emphasis added.
a second conductive type semiconductor layer; 
In Fig. 18a, Shum discloses a second p-type semiconductor layer 1097. Shum discloses: “… thick dielectric layers 1101 and 1102 are formed upon p-layer 1097 and n-layer 1098, respectively.” Shum at paragraph [0155]. Emphasis added.
a first electrode being arranged on the first conductive type semiconductor layer; 
Shum discloses a first electrode 1092a being arranged on the first conductive type semiconductor layer 1098. Specifically, Shum discloses: “With particular reference to FIG. 19E, wire bond pad 1091a is formed so as to at least partially cover thick dielectric layer 1101 and wire bond pad 1092b is formed so as to at least partially cover thick dielectric layer 1102a. As mentioned above, a portion of wire bond pad 1091a contacts p-layer 1097 and a portion of wire bond pad 1092b contacts n-layer 1098. In this instance, wire bond pad 1092b is formed downwardly, insulated by and covering thick dielectric layer 1102a and electrically contacting n-layer 1098. The configuration of wire bond pad 1092b is best seen in FIG. 19A.” Shum at paragraph [0161]. Emphasis added.
a second electrode being arranged on the second conductive type semiconductor layer; and 
Shum discloses a second electrode 1091a being arranged on the second conductive type semiconductor layer 1097. Specifically, Shum discloses: “With particular reference to FIG. 19E, wire bond pad 1091a is formed so as to at least partially cover thick dielectric layer 1101 and wire bond pad 1092b is formed so as to at least partially cover thick dielectric layer 1102a. As mentioned above, a portion of wire bond pad 1091a contacts p-layer 1097 and a portion of wire bond pad 1092b contacts n-layer 1098. In this instance, wire bond pad 1092b is formed downwardly, insulated by and covering thick dielectric layer 1102a and electrically contacting n-layer 1098. The configuration of wire bond pad 1092b is best seen in FIG. 19A.” Shum at paragraph [0161]. Emphasis added.
a light transmissive insulating film being positioned to overlap at least a part of the first electrode or the second electrode, 
Shum further discloses light transmissive insulating film 1101 and 1102 being positioned to overlap at least a part of the first electrode or the second electrode as shown in Fig. 18a. The electrode structure can have a metal electrode and an optically transmissive thick dielectric material formed intermediate the electrode and a light emitting semiconductor material. Shum, Abstract. Emphasis added.
wherein at least the first electrode or the second electrode includes both a first layer and a second layer, the first layer and the second layer being laminated in this order from the first conductive type semiconductor layer side or from the second conductive type semiconductor layer side, 
Shum discloses wire bond pads 1091a and 1092a include a first current spreading layer in addition to their second metal layer, Specifically, Shum discloses: “There can be a current spreading layer between the metal electrode and the semiconductor. The current spreading layer is composed of indium tin oxide, nickel oxide, RuO2, for example. Other materials can similarly be suitable.” Shum at paragraph [0012]. Emphasis added. Thus, the recited second layer is the metal layer and the recited first layer is the current spreading layer. The current spreading layer is sandwiched between the metal layer and the semiconductor layer.
the second layer comprises an external connecting part and an electrode elongated part which extends from the external connecting part, and 
Fig. 20a of Shum shows second layer 162 being divided into two parts, an external connecting part and an electrode elongated part. 
Examiner’s Fig. A below illustrates these two parts of the second layer 162, the dotted lines illustrate the recited light transmissive insulating film 163. 


    PNG
    media_image2.png
    321
    375
    media_image2.png
    Greyscale

the light transmissive insulating film has the similar shape as the second layer, in a plan view of the semiconductor light emitting element.
Shum discloses light transmissive insulating film 163 has a similar shape as the second layer 162, in a plan view of the semiconductor light emitting element as shown in Fig. 20a, reproduced below.

    PNG
    media_image3.png
    324
    412
    media_image3.png
    Greyscale


a maximum dimension (section ABCD shown in Fig. A) of the electrode elongated part is greater than a maximum dimension (section GH in Fig. A) of the external connecting part, and
in a plan view of the semiconductor light emitting element, an outer periphery of
the electrode elongated part (outer periphery ABCDEF in Fig. A), which includes opposing elongated outer edges of the second layer that extend along a direction of the maximum dimension of the electrode elongated part (section ABCD vs. section EF in Fig. A), is entirely inside an area where the light transmissive insulating film (dotted line area in Fig. A) is located.

Claim 2:
The semiconductor light emitting element according to claim 1, 
wherein the light transmissive insulating film is located along the electrode elongated part of the second layer, in a plan view of the semiconductor light emitting element.
	Annotated Fig. 20a, reproduced above, clearly shows the light transmissive insulating film 163 being located along the electrode elongated part of the second layer 162, in a plan view of the semiconductor light emitting element.

Claim 4:
The semiconductor light emitting element according to claim 2, 
wherein an arrangement of a part of at least the external connecting part or the electrode elongated part is out of an area where the light transmissive insulating film is located, in a plan view of the semiconductor light emitting element.
Fig. A above clearly shows an arrangement of a part of the electrode elongated part is out of an area where the light transmissive insulating film is located, in a plan view of the semiconductor light emitting element.

Claim 5:
The semiconductor light emitting element according to claim 4, wherein the first layer and the second layer are laminated outside the light transmissive insulating film.
Fig. 20a shows that part of the first layer and the second layer 162 are laminated outside the light transmissive insulating film 163.

Claim 6:
The semiconductor light emitting element according to claim 1, a width of the electrode elongated part is formed to be narrower than a width of the light transmissive insulating film, in a plan view of the semiconductor light emitting element.
Fig. 20a shows that a width of the electrode elongated part is formed to be narrower than a width of the light transmissive insulating film, in a plan view of the semiconductor light emitting element.

Claim 7:
The semiconductor light emitting element according to claim 1, wherein the first electrode and the external connecting part of the second electrode are arranged diagonally, in a plan view of the semiconductor light emitting element.
Fig. 19e of Shum shows the recited arrangement.

Claim 8:
The semiconductor light emitting element according to claim 1, wherein the first conductive type semiconductor layer is an n-type layer, and the second conductive type semiconductor layer is a p-type layer, respectively.
This claim is rejected for the same reasons discussed in claim 1 above which are incorporated herein by reference. Specifically, Shum discloses: “….thick dielectric layers 1101 p-layer 1097 and n-layer 1098, respectively.” Shum at paragraph [0155]. Emphasis added. 

Claim 10:
The semiconductor light emitting element according to claim 1, wherein the light transmissive insulating film is positioned between the second conductive type semiconductor layer and the second layer of the second electrode, in a cross sectional view of the semiconductor light emitting element.
This claim is rejected for the same reasons discussed in claim 1 above which is incorporated herein by reference.

Claim 11:
The semiconductor light emitting element according to claim 1, wherein a thickness of the first layer is smaller than a thickness of the light transmissive insulating film, in a cross sectional view of the semiconductor light emitting element.
Shum discloses: “manufacturing cost and practical process considerations typically limit electrode thickness to 2.5 µm or below.” Shum at paragraph [0112]. Shum also discloses: “the dielectric material has a thickness of approximately 1.75λ.” Shum at claim 4. From table 1 of Shum at paragraph [0098], λ of dielectric material SiO2 is 450 µm. From these facts, it is clear that the thickness of the first layer is smaller than a thickness of the light transmissive insulating film, in a cross sectional view of the semiconductor light emitting element.
 
Claim 12:
The semiconductor light emitting element according to claim 1, wherein the first layer includes Indium Tin Oxide.
As discussed in claim 1, Shum discloses: ““There can be a current spreading layer between the metal electrode and the semiconductor. The current spreading layer is composed of indium tin oxide, nickel oxide, RuO.sub.2, for example. Other materials can similarly be suitable.” Shum at paragraph [0012]. Emphasis added.

Claim 13:
The semiconductor light emitting element according to claim 1, wherein the second layer includes Au.
	Shum discloses: “The metal electrode can be comprise one or more metal layers, wherein each metal layer can be selected from a group consisting of Al, Ag, Rh, Pd, Cu, Au, Cr, Ti, Pt nickel/gold alloys, chrome/gold alloys, silver/aluminum mixtures and combinations thereof. Other materials can similarly be suitable.” Shum at paragraph [0015]. Emphasis added. 

Claim 17:
The semiconductor light emitting element according to claim 1, wherein: 
the first layer comprises Indium Tin Oxide (Shum discloses this recited limitation as discussed in claim 12),
each of the first conductive type semiconductor layer and the second conductive type semiconductor layer comprises a nitride gallium-based compound semiconductor material represented by a general formula Inx Alv Ga1-x-y N (wherein 0<x<1, 0<y<1, and 0<x+y<1), 
the semiconductor material comprises at least one material selected from the group consisting of: AlGaAs; AlInGaP; AlInGaN; and GaAsP.” Shum at claim 5. Emphasis added.
the light transmissive insulating film comprises SiO2, and 
	Shum discloses: “the dielectric material is porous SiO2.” Shum at claim 10.
the second layer comprises Au (Shum discloses this recited limitation as discussed in claim 13).

B.	Claim 9 is rejected under 103(a) as being obvious under Shum in view of Uemura. 

Claim 9:
The semiconductor light emitting element according to claim 1, 
further comprising a substrate on which the semiconductor structure is deposited thereon, 
As shown in Fig. 18a, Shum discloses substrate 1096 on which the semiconductor structure is deposited thereon.
wherein a recess/protrusion structure is formed between the semiconductor structure and the substrate.
Shum does not disclose a recess/protrusion structure being formed between the semiconductor structure and the substrate	 as called for in the claim. However, adding a recess/protrusion structure between the semiconductor structure and the substrate would have been obvious to an ordinarily skilled artisan. 
For example, Uemura discloses a semiconductor light emitting element including a recess/protrusion structure between the semiconductor structure and the substrate as shown in Fig. 2. He expressly discloses that: “Thus, of light emitted from the layer 24 light extraction efficiency in the direction of substrate can be improved.” Uemura at col. 6:15-25. Emphasis added.
It would have been obvious to a skilled artisan to include a recess/protrusion structure between the semiconductor structure and the substrate as taught by Uemura to the semiconductor light emitting element shown in Fig. 18a of Shum to improve light extraction efficiency as expressly taught in Uemura. 	

Response to Arguments
 	Applicant’s arguments filed on October 20, 2021 are carefully considered. These arguments are merely directed to the newly added limitations to claim 1 and the discussion in the rejection section above explains how these newly added limitations read on the reference.

Allowable Subject Matter
 	Claims 14-16 are allowed. 
Claims 14-16 are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the light transmissive insulating film has a larger film thickness at an inner area than a film thickness at a perimeter area, in a cross sectional view of the semiconductor light emitting element” as recited in claim 14.
18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 18 is allowable because the prior art of record fails to disclose or render obvious the limitation that “in a plan view of the semiconductor light emitting element, an outer periphery of the external connecting part is entirely inside the area where the light transmissive insulating film is located.”
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991